DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. U.S. Patent Application No. 2018/0178076, in view of Komatsu et al., U.S. Patent Application No. 2010/0004072.  As to Claim 1, Hayashi teaches a golf ball comprising a core and a cover covering the core, wherein the cover is formed from a resin composition containing a first base resin and a fluorescent pigment, paragraph 0009.  Hayashi teaches that the fluorescent pigment may be FX-305® from Sinloihi Co., Ltd, see Table 3.  The FX 300 series of products have average particle size of 3.4 to 4.0 microns, see Sinloihi product description, suggesting a particle size similar to the claimed composition component.  Hayashi is silent as to the specific fluorescent pigment particle size.  Komatsu teaches a golf ball cover including fluorescent pigment paragraphs 0064 and 0065.  Komatsu teaches that relatively larger sized particles produce more pronounced effects but particles of too great a size reduce the positive effects, paragraph 0077, indicating that pigment particle size is a result effective variable.  It would have been obvious to one of ordinary skill in the art at the effective filing date to select a pigment particle size appropriate for the most advantageous effect, as taught by Komatsu, to provide Hayashi with fluorescent pigment having an appropriate particle size to yield the predictable result of maximizing the effect of the fluorescent pigment.  Hayashi, as modified, discloses the claimed invention except for specifying a number based cumulative median size of 2.5 microns or more, for the fluorescent pigment.  It would have been obvious to one of ordinary skill in the art at the effective filing date to select an optimum fluorescent pigment particle size as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.   As to Claim 2, Hayashi teaches that the first base resin may be a urethane resin, paragraph 0015.   As to Claim 3, Hayashi teaches that the fluorescent pigment having a fluorescent dye dispersed in a second base resin and that the second base resin may be a thermosetting resin, paragraph 0039.  As to Claim 4, Hayashi teaches that the second base resin may be a benzoguanamine resin, paragraph 0041.  As to Claims 6-8, Hayashi, as modified, together with the cited case law is applied as in Claim 1, with the same obviousness rationale being found applicable with regard to a number-based cumulative median size of fluorescent pigment ranging from 2.5 to 100 microns and from 2.5 to 20 microns, as well as to a number-based 10% size of 1.3 microns or more.   As to Claim 9, Hayashi, as modified is applied as in Claim 1 to support a finding of obviousness with regard to a fluorescent pigment number-based 90% size of 250 microns or less.  As to Claim 10, Hayashi as modified is applied as in Claim 1 to support a finding of obviousness with regard to a fluorescent pigment number-based mode size ranging from 2.0 to 100 microns.  As to Claim 11, Hayashi, as modified, is applied as in Claim 1 to support a finding of obviousness with regard to a difference D90 – D10 of the fluorescent pigment in a range from 0.5 to 10 microns.  As to Claim 12, Hayashi teaches that the fluorescent pigment may be spherical or approximately spherical, see Table 3, Examples 3 and 7-9, noting FX 305, and see attached Sinloihi data sheet.  As to Claim 13, Hayashi teaches that the fluorescent pigment may be contained in an amount of 0.1 to 10 parts by mass with respect to 100 parts by mass of the first base resin, paragraph 0047.  As to Claim 14, Hayashi teaches that the cover resin composition may further contain an ultra violet absorber and/or a light stabilizer, paragraph 0048.  As to Claims 15 and 16, Hayashi teaches that the cover may be transparent or may be translucent with titanium oxide, paragraph 0064.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, as modified, as applied in Claim 1, and in view of Tago et al., U.S. Patent Application No. 2014/0187857.  Hayashi, as modified, substantially shows the claimed limitations, as discussed above.  Hayashi, as modified, is silent as to the density of the fluorescent pigment.  Tago teaches a golf ball cover formed of a base resin (thermoplastic resin) and a coloring pigment (masterbatch), see Abstract and paragraph 0007.  Tago teaches that the pigment may have a density (specific gravity) of 1.355 g/cubic centimeter, or less, paragraph 0059.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Hayashi, as modified, with a pigment having a density within the claimed range, as taught by Tago, to provide Hayashi, as modified, with pigment density selected to be compatible with a urethane, or ionomer first base resin, to yield the predictable result of facilitating thorough dispersion.  
Response to Arguments
Applicant’s arguments filed 27 April 2022 have been considered but are moot in view of the new grounds of rejection.
In response to applicant’s argument that Hayashi does not teach the use of similar fluorescent pigments, the examiner maintains the position that the FX-305 disclosed by Hayashi and the FX-305S included in the inventive composition are both 300 series products.  The examiner notes that the Sinloihi product description indicates an average fluorescent pigment particle size of 3.0 to 4.0 microns suggesting similarity to the inventive component.  Prior art teaches that particle size is recognized as a result effective variable and the examiner maintains the position that it would have been obvious to one of ordinary skill in the art to try pigments within the scope of applicant’s claims.
The examiner maintains the position that the numerical difference in the color stability illustrated by the reported test results does not establish criticality attributable to the claimed limitations without evidence that a perceptible color difference is present, which would represent an actual advantage of the claimed cover composition.  

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        12 May 2022